$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u 2ULJLQDO                u 'XSOLFDWH2ULJLQDO


                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                         IRUWKH
                                                             Eastern District of Wisconsin
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  ,QWKH0DWWHURIWKH6HDUFKRI
             (Briefly describe the property to be searched
              or identify the person by name and address)                          &DVH1R 21-847M(NJ)
         'HYLFHV $( PRUH IXOO\ GHVFULEHG LQ
       $WWDFKPHQW $ DQG ORFDWHG DW  :HVW
       :LVFRQVLQ $YHQXH 0LOZDXNHH :LVFRQVLQ
                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\ DIHGHUDOODZ HQIRUFHPHQW RIILFHU RUDQDWWRUQH\ IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFKDQGVHL]XUH
RIWKHIROORZLQJSHUVRQRUSURSHUW\ ORFDWHG LQWKH                        (DVWHUQ   'LVWULFWRI            :LVFRQVLQ
(identify the person or describe the property to be searched and give its location)
  6HH $WWDFKPHQW $




        ,ILQGWKDWWKHDIILGDYLW V RUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)
  6HH $WWDFKPHQW %




         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH             April 1, 2021               (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                        +RQRUDEOH1DQF\-RVHSK               
                                                                                                  (United States Magistrate Judge)

     u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI
                                                                 MXV
                                                                  XVVWWLLII\
                                                                  X        \LLQ
                                                                              QJ
                                                                                J WKHHODWHUVSHFLIL
                                                                                                   ILF G
                                                                                                   IL  GDDWHRI                        


'DWHDQGWLPHLVVXHG           March 19, 2021 @ 2:42 p.m.
                                                                                                         Judge’s signature

&LW\DQGVWDWH             0LOZDXNHH :,                                             +RQRUDEOH1DQF\-RVHSK860DJLVWUDWH-XGJH
                                                                                                        Printed name and title
                             Case 2:21-mj-00847-NJ Filed 03/19/21 Page 1 of 26 Document 1
$2&  :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV 3DJH

                                                                             5HWXUQ
&DVH1R                                'DWHDQGWLPHZDUUDQWH[HFXWHG                 &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK

,QYHQWRU\PDGHLQWKHSUHVHQFHRI

,QYHQWRU\ RIWKHSURSHUW\ WDNHQDQGQDPH V RIDQ\ SHUVRQ V VHL]HG




                                                                         &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title




                             Case 2:21-mj-00847-NJ Filed 03/19/21 Page 2 of 26 Document 1
                                 ATTACHMENT A


      1.      The property to be searched is described as follows:

              a.    Apple watch, series 3, black in color, hereinafter referred to as

“Device A”;

              b.    Apple iPhone 11, black in color, hereinafter referred to as

“Device B”;

              c.    Sprint, Kyocera, model E4233, cell phone, serial number

V65E4233, hereinafter referred to as “Device C”;

              d.    Sprint, Duramax, flip phone, black in color, hereinafter referred

to as “Device D”; and

              e.    A black in color tablet, hereinafter referred to as “Device E.”

      2.      Devices A, B, C, D, and E, collectively the “Devices,” are currently

located at 2620 West Wisconsin Avenue, Milwaukee, Wisconsin.

      This warrant authorizes the forensic examination of the Devices for the

purpose of identifying the electronically stored information described in Attachment

B.




                                           1




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 3 of 26 Document 1
                                  ATTACHMENT B

      1.      All records on the Devices described in Attachment A that relate to

violations of Title 18, United States Code, Sections 922(a)(1), 922(g)(3), 924(a),

924(c); and Title 21, United States Code, Section 841(a)(1), and involve Dashavon

Williams, including, but not limited to:

           a. lists of customers and related identifying information;

           b. types, amounts, and prices of firearms and drugs trafficked as well as
              dates, places, and amounts of specific transactions;

           c. any information related to sources of firearms and drugs and co-
              conspirators (including names, addresses, phone numbers, or any other
              identifying information);

           d. any information recording schedule or travel;

           e. all bank records, checks, credit card bills, account information, and
              other financial records;

           f. Photographs and/or videos depicting possesson of drugs or firearms;

           g. Any evidence related to either the ownership, purchase, or possession
              of drugs or firearms; and

           h. Records of Internet activity, including browser history, search terms
              that the user entered into any Internet search engine, and records of
              user-typed web addresses

      2.      Evidence of user attribution showing who used or owned the Devices

at the time the things described in this warrant were created, edited, or deleted,

such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history.


                                           1




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 4 of 26 Document 1
        As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic storage

(such as flash memory or other media that can store data) and any photographic

form.

        This warrant authorizes a review of electronic storage media and

electronically stored information seized or copied pursuant to this warrant in order

to locate evidence, fruits, and instrumentalities described in this warrant. The

review of this electronic data may be conducted by any government personnel

assisting in the investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of

the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.




                                           2




          Case 2:21-mj-00847-NJ Filed 03/19/21 Page 5 of 26 Document 1
 ( ( (  %("((##%('(!(#( %#( ( &#( $(


                                                                                                          
                                                                      EZ]kbL?k
                                                         &:ab?]Xk$Mab]M=bkYBk6Ma=YXaMXk

              (XkbL?k,:bb?]kYBkbL?k2?:]=LkYBk
          H1#-VZ$ML6%Z@kEHBF$HQWZRDZ&ZN'=I;(
           BHZ2 )?Q7.Z *ZGJOC>ZWZ?<+Z@!Z"K,P YZ                                       #:a?k.Yk          21-847M(NJ)
                                                                              k
 3N:03HSS BDF3S4L?@QS13H0F;/31S<CSJJ.09B3CISS                         k
   .C2S?D0.J32S.JS S+3HIS+;H0DCH:CSN3CL3S                                k
               $;@O.L=33S +:H0DCH;CS                                         k

                                                                                           
        )k:kG>?]:RkR:fk?XH^=?W?XbkYCDO=?^kY]k:Xk:bbY_?ikH]kbL?kKYe?`W?Xbk^?\c?abk:ka?:]=Lkg:]]:Xbk:X>kab:b?kcX>?^k
[?X:RbikYBk[?^Pc]ikbL:bk*kL:e?k]?:aYXkbYk<?RM?e?kbL:bkYXkbL?kHVSYfMXKk[?]aYXkY]k[]Y[?]bik3$?Q8ZQ0$ZF$HMB?ZBHZ$MH4$ZQ0$
FHBF$HQWZQBZ$ZM$H0$Z?Z/3T$Z4QMZ:BQ3B? Z
 '33S.JJ.09B3CISS

SY=:b?>kMXkbL?k               .HJ3FCS              $Mab]M=bkYBk               +;H0DCH;CS                       kbL?]?kMakXYfk=YX=?:R?>k3$?Q7.ZQ0$
F$HMB?ZBHZ$MH3$ZQ0$ZFHBF$HQWZQBZ$ZM$4X$Z
 '33S.K.09B3CJSS


          3L?k<:aMakH]kbL?ka?:]=LkcX>?]k'?>k1k#]MWk/kkT=kMak 0$9ZB?$ZBHZ<BH$
                 
                  ?eM>?X=?kYBk:k=^MW? k
               %k =YXb]:<:X>kIcMbakYBk=]MW? kY]kYbL?]kMb?WakMSR?K:RRik[Yaa?aa?>!k
                 %k []Y[?]bik>?aMKX?>kEZ]kca? kMXb?X>?>kH]kca? kY]kca?>kMXk=YWWMbbMXKk:k=]MW? k
                 %k :k[?]aYXkbYk<?k:^]?ab?>kY]k:k[?]aYXkfLYkMakcXR:fJRRik]?ab]:MX?>k
          3L?ka?:^=LkMak]?R:b?>kbYk:keMYR:bMYXkYBk
                                                                                                  
        S) '  SRRS . S                   3.?;C8S5:F3.FBHSO;J9DLIS.S4313F.@S4;F3.FBHS?;03CH3S EDHH3HH;DCSD4S.S4:G3.FBS/QS.CS
       8S .S 0S               MC?.PL?SLH3FSD4S0DCIFD??31SHL/HI.C03HSEDHH3HH;DCSD4S.S5:G3.FBS:CS4LFJ93F.C03SD4S.S
       S ) '  SRS S . S                   1FM8SJF.7;0=;C8S0F<B3S EDHH3HH;DCSO;J9S;CJ3CJSIDS1;HIG;/MJ3S0DCIGD?@31SHM/HI.C03HS
          4L?k:[[RM=:bMYXkMak<:a?>kYXkbL?a?kF=bak
        '33S.46;1.N;J S


           %k #YXbMXc?>kYXkbL?k:bb:=L?>kaL??bk
           k $?S:i?>kXYbM=?kYBk       >:iak/4T$Z$UQZ$?4?/ZQ$Z<BH$ZQ0?Z ZWMZ 8889k                                     Z Mak]?\c?ab?>kcX>?]k
              k52#kjk: kbL?k<:aMakYBfLM=LkMaka?bkH]bLkYXkbL?k:bb:=L?>kaL??bk

                                                                                                        FF:3?QMZ M3/?QSH$Z

                                                                                     $;09.3?S&D?JDF.>S !"S 'S
                                                                              
                                                                                                           H4?Q$Z?<$Z?ZQ3Q:$Z

"bb?ab?>kbYk<ikbL?k:[[RM=:XbkMXk:==Y]>:X=?kfMbLkbL?k]?\cM]?W?XbakYBk
                                                        M]?W?XbakYBk'?>k1k#^MWk0kk<ik
                                                                     ?>k1k#^MW 0k
                                                                                      <ik
                           (3A3E9DC3S                 ,,-S           MF$8ZH$:3:$Z$:$QHB?4Z<$?M
                                                                        $8
                                                                           8ZH$:3
                                                                                 :$Z$::$$QH
                                                                                              Q B?4Z<$?M


  $:b?kkMarch 19, 2021
                                                                                                               S/$ZMZM3/AQSH$Z
                                                                                                                S/$
                                                                                                                S
                                                                                                                 S    MZM3/A
                                                                                                                           /AAQSH$Z

                                                                                              %.C0QS#DH3E9S
                                                                                              %     #    9 * ' S$
                                                                                                                $.8;HIF.J3S#M183S
                                                                                                                   ; I J # 1
#Mbik:X>kab:b?k -NUh;dQAA k7+k
                                                                                                           H5?Q$Z?<$Z?ZQ3Q:$Z

                    Case 2:21-mj-00847-NJ Filed 03/19/21 Page 6 of 26 Document 1
   AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
                  WARRANT TO SEARCH AND SEIZE

      I, Michael Poltorak being first duly sworn, hereby depose and state as

follows:

                 INTRODUCTION AND AGENT BACKGROUND

      1.      I make this affidavit in support of an application under Rule 41 of the

Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of property—electronic devices—which are currently in law

enforcement possession, and the extraction from that property of electronically

stored information described in Attachment B.

      2.      I, Michael Poltorak, am a Special Agent with the Federal Bureau of

Investigation (FBI), and have been so employed since January 2020. Since

September 2020, I have been assigned to the FBI Milwaukee Headquarters Office

where I have been detailed to the Milwaukee Area Safe Streets Task Force

(MASSTF). Prior to being employed as a Special Agent with the FBI, I was

employed as a Police Officer with the Chicago Police Department from December

2017 to January 2020. I am an investigator or law enforcement officer of the United

States within the meaning of 18 U.S.C. Section 2510(7), in that I am empowered by

the law to conduct investigations of and to make arrests for federal felony arrests.

      3.      I have received training in the investigation of unlawful possession of

firearms and possession of firearms by prohibited persons. I have in the course of


                                           1




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 7 of 26 Document 1
my experience as a Special Agent and law enforcement officer arrested numerous

individuals for firearms related offenses including Possession of Weapon by

Prohibited Persons and Possession of a Firearm in Furtherance of Drug Trafficking.

I have worked with local, state, and federal law enforcement agents investigating

the illegal possession of weapons in the Milwaukee area. I have also participated in

the execution of numerous search warrants in which weapons were seized, and I am

familiar with the different types and calibers of firearms and ammunition

commonly possessed for illegal purposes. Additionally, I have conducted

investigations involving the intentional transfer of a firearm from a non-prohibited

person to a prohibited person. I am professionally trained in the use of firearms.

      4.      I have also participated in the investigation of narcotics-related

offenses, which have resulted in the prosecution and conviction of individuals and

the seizure of illegal drugs, weapons, United States currency, and other evidence of

criminal activity. Additionally, I have spoken with other experienced narcotics

investigators on numerous occasions concerning the method and practices of drug

traffickers and money launderers. Through my training and experience, I have

become aware of the methods used by drug traffickers to manufacture, smuggle,

safeguard, and distribute narcotics, and to collect and launder trafficking-derived

proceeds. I am also familiar with the actions, habits, traits, methods, and

terminology used by drug traffickers and abusers of controlled substances. More

specifically, I am familiar with the street names of various drugs, including

                                           2




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 8 of 26 Document 1
marijuana, heroin, cocaine, and cocaine base. I am familiar with methods that are

commonly used by drug dealers to package and prepare controlled substances for

sale in the State of Wisconsin and elsewhere.

      5.       Based upon my training and experience, I know that computer

hardware and software may be important to a criminal investigation in two distinct

and important respects: (1) the objects themselves may be instrumentalities, fruits,

or evidence of crime, and/or (2) the objects may have been used to collect and store

information about crimes (in the form of electronic data). Rule 41 of the Federal

Rules of Criminal Procedure permits the government to search and seize computer

hardware and software that are (1) instrumentalities, fruits, or evidence of crime, or

(2) storage devices for information about crime.

      6.       I have participated in several narcotics and firearms trafficking

investigations that involved the seizure of computers, cellular phones, cameras, and

other digital storage devices, and the subsequent analysis of electronic data stored

within these computers, cellular phones, cameras, and other digital storage devices.

On many occasions, this electronic data has provided evidence of the crimes being

investigated and corroborated information already known or suspected by law

enforcement.

      7.       This affidavit is based upon my personal knowledge and upon

information reported to me by other federal and local law enforcement officers



                                            3




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 9 of 26 Document 1
during the course of their official duties, all of whom I believe to be truthful and

reliable.

       8.      This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant and does not set forth all of my knowledge about

this matter.

             IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       9.      The property to be searched is described as follows:

               a.    Apple watch, series 3, black in color, hereinafter referred to as

“Device A”;

               b.    Apple iPhone 11, black in color, hereinafter referred to as

“Device B”;

               c.    Sprint, Kyocera, model E4233, cell phone, serial number

V65E4233, hereinafter referred to as “Device C”;

               d.    Sprint, Duramax, flip phone, black in color, hereinafter referred

to as “Device D”; and

               e.    A black in color tablet, hereinafter referred to as “Device E.”

       10.     Devices A, B, C, D, and E, collectively the “Devices,” are currently

located at 2620 West Wisconsin Avenue, Milwaukee, Wisconsin.

       11.     The applied-for warrant would authorize the forensic examination of

the Devices for the purpose of identifying electronically stored data more

particularly described in Attachment B.

                                            4




            Case 2:21-mj-00847-NJ Filed 03/19/21 Page 10 of 26 Document 1
                               PROBABLE CAUSE

       12.    On February 21, 2020, law enforcement observed a drug transaction in

the Walgreens parking lot, located at 3522 W. Wisconsin Avenue in Milwaukee.

Law enforcement observed an individual enter the rear passenger seat of a red

Dodge Avenger and conduct a hand-to-hand transaction with the driver, later

identified as Kevonte Edwards-Johnson. Law enforcement also observed the front

seat passenger, later identified as Dashavon Williams, remove a firearm from his

front pocket and place it under the front passenger seat. Milwaukee police officers

attempted to stop the vehicle, but the vehicle fled the parking lot and almost hit an

officer.

       13.    Officers pursued the vehicle and saw the vehicle dump the back seat

passenger who received the drugs on the side of the road. Officers stopped the

vehicle at 4200 W. Highland Boulevard and arrested Kevonte Edwards-Johnson

and Dashavon Williams. Edwards-Johnson had a loaded Smith and Wesson 9mm

firearm and $1,033.22 on his person. Williams told officers that he put his firearm

under the passenger seat. Both Edwards-Johnson and Williams told officers that

they did not have CCW permits. Officers searched the vehicle and found a loaded

Glock, model 26, 9mm pistol, bearing serial number NNB118, under the passenger

seat, two small baggies of marijuana in the center console, and a large bag of

marijuana in the backseat. A total of 280.23 grams of marijuana was found.



                                          5




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 11 of 26 Document 1
      14.    Officers located Device A on the person of Dashavon Williams during

his arrest. Officers located Device B and Device C in the red Dodge Avenger.

      15.    After being advised of his constitutional rights, Williams admitted that

he had a Glock firearm in his pocket that day and placed it under the passenger

seat. He stated that he has his gun for protection. Williams denied knowing

anything about the drug deal that was going on in the vehicle and further denied

having any drugs in the vehicle. Williams said that he was just getting a ride from

Edwards-Johnson to pick up his vehicle from a tow lot. Williams stated that he

lived at 6230 W. Chambers Street, smoked marijuana every day for the last two

years, and had four firearms in his residence. Williams stated that he had an AR-

15, an AK-Drako, a Glock, and an H&K. Williams identified Device B as belonging

to him and denied consent to search Devices A, B, and C.

      16.    After being advised of his constitutional rights, Edwards-Johnson

stated that he sells “CBD” and all the drugs in the vehicle were “CBD.”

      17.    Officers went to Williams’s residence, located at 6230 W. Chambers

Street, and spoke with P.W. P.W. gave officers written consent to search the

residence. In the living room, officers found two baggies containing a total of 25.32

grams of marijuana, a baggie containing 2.11 grams of marijuana, some

ammunition and gun parts, a marijuana grinder, and a bill of sale for a Glock

firearm. In the hall closets, officers found loaded magazines, numerous rounds of

ammunition, and gun holsters. In the bathroom, officers found 2.3 grams of

                                          6




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 12 of 26 Document 1
marijuana. In the kitchen, officers found a small amount of marijuana, a holster,

ammunition, and a rifle case.

      18.    In the master bedroom, officers found: a flip phone in the top dresser

drawer, Device D; a tablet in the center dresser drawer, Device E; 21.46 grams of

marijuana in two clear plastic baggies in a dresser drawer; 4 firearms in a closet: an

Anderson Manufacturing, model AM-15, rifle; a Romarm/Cugir, model Mini Draco,

7.62x39, rifle; a Glock, model Gen 4, .40 caliber pistol, with an extended magazine; a

DPMS Inc., model A-15, rifle; over 200 rounds of ammunition; and numerous gun

magazines and parts.

      19.    After being advised of her constitutional rights, P.W. stated that she

lives in the residence with Williams and their son, and she smokes marijuana every

day. P.W. stated that she gets marijuana from Williams and that knew Williams

sold marijuana.

      20.    Officers spoke to Williams a second time later that same day.

Williams admitted that he has been selling guns for the past two years. Williams

stated that he bought guns for cheap and sold them for more money. Williams

further admitted that he has traded five firearms to Mexicans on the south side for

marijuana. Williams said he traded two AR-15 style rifles, a shotgun, a 1911

handgun, and another gun for three or four pounds of marijuana. Williams then

sold the marijuana to family and friends.



                                            7




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 13 of 26 Document 1
       21.    On February 24, 2020, Williams’ vehicle, which was in a tow lot, was

searched pursuant to Williams’ consent. Located within Williams’ vehicle was a

steel ammo box on the passenger floor board, containing 400 ammunition

cartridges, an extended pistol magazine inside the center console, 44 ammunition

cartridges in the center console, and additional ammunition inside a steel

ammunition can in the center console. Also located inside a bi-fold wallet inside a

cup holder in the front of the center console were a business card with Williams’

name on it, Williams’ social security card, and a blank card with Williams’ name on

it.

       22.    Affiant believes that Williams used his cell phones and electronic

devices to facilitate controlled substances and firearms transactions, and evidence

of drug and firearms trafficking may likely be stored and recorded on the Devices.

       23.    Through affiant’s training, experience and discussions with other

experienced law enforcement officers, affiant is familiar with the ways in which

drug and firearms traffickers conduct their unlawful trade, including their methods

of distribution, their use of communication devices, their use of coded

communications to conduct their transactions, the employment of counter

surveillance, their use of false or fictitious identities, and their use of various forms

of electronic devices to store and/or conceal illegal activity.

       24.    Based upon my training and experience, affiant knows that individuals

involved in drug and firearms trafficking frequently use cellular telephones to

                                            8




         Case 2:21-mj-00847-NJ Filed 03/19/21 Page 14 of 26 Document 1
maintain contact and arrange transactions with their sources and customers of and

co-conspirators in the distribution of controlled substances and firearms. Affiant has

also found it very common for crime suspects to use their cellular telephones to

communicate aurally or via electronic message in “text” format with individuals

whom they purchase, trade, or otherwise negotiate to obtain illegal drugs.

      25.     Based on my training and experience, affiant is aware that individuals

involved in trafficking firearms and controlled substances often possess multiple

cellular devices to compartmentalize their illegal activity and to avoid law

enforcement detection.

      26.     Based upon my training and experience, affiant believes it is common

for crime suspects who possess illegal controlled substances and firearms to often

take or cause to be taken photographs and other visual depictions of themselves,

their associates, and the illegal controlled substances and firearms that they

control, possess, buy, and sell; furthermore, affiant believes it is common for these

photographs and visual depictions to be kept and maintained on their cellular

devices.

      27.     Based upon the facts described above, to include (1) my knowledge of

and experience confirming the prolific use of electronic devices to facilitate the

possession and trafficking of controlled substances and firearms; (2) Williams was

arrested with marijuana and a firearm in the vehicle; (3) Williams stated he was

using his phone during the observed drug transaction; (4) marijuana, firearms, and

                                           9




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 15 of 26 Document 1
ammunition were recovered in his residence; and (5) Williams admitted to using

marijuana on a daily basis, selling firearms, trading firearms for marijuana, and

selling marijuana, there is probable cause to believe that a search of the

information contained within the above described Devices will produce evidence of

a crime, namely evidence related to the possession and trafficking of controlled

substances and firearms.

      28.    Devices A, B, and C were seized by the Milwaukee Police Department

Officers during a traffic stop of Dashavon Williams. Devices D and E were seized

by the Milwaukee Police Department Officers during a search of Dashavon Wiliams’

residence, which was conducted pursuant to consent.

      29.    The Devices are currently in storage at 2620 West Wisconsin Avenue,

Milwaukee, Wisconsin. In my training and experience, I know that the Devices

have been stored in a manner in which their contents are, to the extent material to

this investigation, in substantially the same state as it was when the Devices first

came into the possession of the Milwaukee Police Department.

      30.    On May 26, 2020, United States Magistrate Judge William E. Duffin

authorized a search warrant for Devices A-E. The warrant application in support

thereof was submitted despite the widespread and unprecedented changes in the

workplace, including workplace closures and adjustments to procedural capabilities,

caused by the global pandemic.



                                          10




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 16 of 26 Document 1
      31.    On June 23, 2020, a grand jury sitting in the Eastern District of

Wisconsin thereafter indicted Williams in a three-count Indictment, for violations of

18 U.S.C. §§ 922(g)(3), 924(a)(2), and 924(c), and 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(D). Subsequently, an arrest warrant was issued in June 2020, for

Williams’ arrest.

      32.    The warrant for the Devices has not yet been executed. Immediately

following the issuance, the Affiant for the May 26, 2020, warrant experienced

medical issues that required a temporary leave from duty and subsequently had

scheduled leave. COVID-19-related delays persisted throughout this time period

and contributed in part to a delay in presenting the case to a grand jury. Upon the

Indictment, the focus of the investigation by Agents and Task Force Officers shifted

to locating Williams, who had since ceased contact with law enforcement. Numerous

attempts at conducting surveillance and locating Williams at known addresses

yielded negative results. During the continued efforts to locate Williams, staff

changes within the Federal Bureau of Investigation, as well as in the Milwaukee

Police Department, resulted in the transfer or promotion of Agents and Task Force

members originally associated with Williams’ case. These changes diminished law

enforcement resources and resulted in a restructuring of the Task Force.

Additionally, in the latter half of 2020, agency resources were directed to addressing

the racial unrest and protests throughout Southereastern Wisconsin. Therefore, the

global pandemic, the Task Force changes, and racial unrest delayed efforts to

                                          11




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 17 of 26 Document 1
execute the search warrant for the Devices. Your affiant is now re-applying for a

search warrant to search the Devices.

       33.      Williams had not made any known attempts to contact law

enforcement regarding the Devices. There are no known requests from Wiliams for

the return of the Devices. And, Williams has not followed up with law enforcement

after his arrest in March 2021.

III.   TECHNICAL TERMS

       34.      Based on my training and experience, I use the following technical

terms to convey the following meanings:

             a. Wireless telephone: A wireless telephone (or mobile telephone, or
                cellular telephone) is a handheld wireless device used for voice and
                data communication through radio signals. These telephones send
                signals through networks of transmitter/receivers, enabling
                communication with other wireless telephones or traditional “land
                line” telephones. A wireless telephone usually contains a “call log,”
                which records the telephone number, date, and time of calls made to
                and from the phone. In addition to enabling voice communications,
                wireless telephones offer a broad range of capabilities. These
                capabilities include: storing names and phone numbers in electronic
                “address books;” sending, receiving, and storing text messages and e-
                mail; taking, sending, receiving, and storing still photographs and
                moving video; storing and playing back audio files; storing dates,
                appointments, and other information on personal calendars; and
                accessing and downloading information from the Internet. Wireless
                telephones may also include global positioning system (“GPS”)
                technology for determining the location of the device.

             b. Digital camera: A digital camera is a camera that records pictures as
                digital picture files, rather than by using photographic film. Digital
                cameras use a variety of fixed and removable storage media to store
                                            12




         Case 2:21-mj-00847-NJ Filed 03/19/21 Page 18 of 26 Document 1
    their recorded images. Images can usually be retrieved by connecting
    the camera to a computer or by connecting the removable storage
    medium to a separate reader. Removable storage media include
    various types of flash memory cards or miniature hard drives. Most
    digital cameras also include a screen for viewing the stored images.
    This storage media can contain any digital data, including data
    unrelated to photographs or videos.

 c. Portable media player: A portable media player (or “MP3 Player” or
    iPod) is a handheld digital storage device designed primarily to store
    and play audio, video, or photographic files. However, a portable
    media player can also store other digital data. Some portable media
    players can use removable storage media. Removable storage media
    include various types of flash memory cards or miniature hard drives.
    This removable storage media can also store any digital data.
    Depending on the model, a portable media player may have the ability
    to store very large amounts of electronic data and may offer additional
    features such as a calendar, contact list, clock, or games.

 d. GPS: A GPS navigation device uses the Global Positioning System to
    display its current location. It often contains records the locations
    where it has been. Some GPS navigation devices can give a user
    driving or walking directions to another location. These devices can
    contain records of the addresses or locations involved in such
    navigation. The Global Positioning System (generally abbreviated
    “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each
    satellite contains an extremely accurate clock. Each satellite
    repeatedly transmits by radio a mathematical representation of the
    current time, combined with a special sequence of numbers. These
    signals are sent by radio, using specifications that are publicly
    available. A GPS antenna on Earth can receive those signals. When a
    GPS antenna receives signals from at least four satellites, a computer
    connected to that antenna can mathematically calculate the antenna’s
    latitude, longitude, and sometimes altitude with a high level of
    precision.



                                13




Case 2:21-mj-00847-NJ Filed 03/19/21 Page 19 of 26 Document 1
 e. PDA: A personal digital assistant, or PDA, is a handheld electronic
    device used for storing data (such as names, addresses, appointments
    or notes) and utilizing computer programs. Some PDAs also function
    as wireless communication devices and are used to access the Internet
    and send and receive e-mail. PDAs usually include a memory card or
    other removable storage media for storing data and a keyboard and/or
    touch screen for entering data. Removable storage media include
    various types of flash memory cards or miniature hard drives. This
    removable storage media can store any digital data. Most PDAs run
    computer software, giving them many of the same capabilities as
    personal computers. For example, PDA users can work with word-
    processing documents, spreadsheets, and presentations. PDAs may
    also include global positioning system (“GPS”) technology for
    determining the location of the device.

 f. Tablet: A tablet is a mobile computer, typically larger than a phone
    yet smaller than a notebook, that is primarily operated by touching the
    screen. Tablets function as wireless communication devices and can be
    used to access the Internet through cellular networks, 802.11 “wi-fi”
    networks, or otherwise. Tablets typically contain programs called
    apps, which, like programs on a personal computer, perform different
    functions and save data associated with those functions. Apps can, for
    example, permit accessing the Web, sending and receiving e-mail, and
    participating in Internet social networks.

 g. IP Address: An Internet Protocol address (or simply “IP address”) is a
    unique numeric address used by computers on the Internet. An IP
    address is a series of four numbers, each in the range 0-255, separated
    by periods (e.g., 121.56.97.178). Every computer attached to the
    Internet computer must be assigned an IP address so that Internet
    traffic sent from and directed to that computer may be directed
    properly from its source to its destination. Most Internet service
    providers control a range of IP addresses. Some computers have
    static—that is, long-term—IP addresses, while other computers have
    dynamic—that is, frequently changed—IP addresses.



                                14




Case 2:21-mj-00847-NJ Filed 03/19/21 Page 20 of 26 Document 1
            h. Internet: The Internet is a global network of computers and other
               electronic devices that communicate with each other. Due to the
               structure of the Internet, connections between devices on the Internet
               often cross state and international borders, even when the devices
               communicating with each other are in the same state.

      35.      Based on my training, experience, and research, I know that the

Devices have the capabilities that allow them to serve as a wireless telephone,

digital camera, portable media player, GPS navigation device, and PDA, and all

have the ability to access the internet. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the devices.

IV.    ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      36.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time

on the device. This information can sometimes be recovered with forensics tools.

      37.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but also

forensic evidence that establishes how the Devices were used, the purpose of their

use, who used them, and when. There is probable cause to believe that this forensic

electronic evidence might be on the Devices because:



                                           15




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 21 of 26 Document 1
            i. Data on the storage medium can provide evidence of a file that was
               once on the storage medium but has since been deleted or edited, or of
               a deleted portion of a file (such as a paragraph that has been deleted
               from a word processing file).

            j. Forensic evidence on a device can also indicate who has used or
               controlled the device. This “user attribution” evidence is analogous to
               the search for “indicia of occupancy” while executing a search warrant
               at a residence.

            k. A person with appropriate familiarity with how an electronic device
               works may, after examining this forensic evidence in its proper
               context, be able to draw conclusions about how electronic devices were
               used, the purpose of their use, who used them, and when.

            l. The process of identifying the exact electronically stored information
               on a storage medium that are necessary to draw an accurate
               conclusion is a dynamic process. Electronic evidence is not always
               data that can be merely reviewed by a review team and passed along to
               investigators. Whether data stored on a computer is evidence may
               depend on other information stored on the computer and the
               application of knowledge about how a computer behaves. Therefore,
               contextual information necessary to understand other evidence also
               falls within the scope of the warrant.

            m. Further, in finding evidence of how a device was used, the purpose of
               its use, who used it, and when, sometimes it is necessary to establish
               that a particular thing is not present on a storage medium.

      38.      Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of the

Devices consistent with the warrant. The examination may require authorities to

employ techniques, including but not limited to computer-assisted scans of the




                                           16




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 22 of 26 Document 1
entire medium, that might expose many parts of the Devices to human inspection

in order to determine whether it is evidence described by the warrant.

      39.    Manner of execution. Because this warrant seeks only permission to

examine devices already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the warrant

at any time in the day or night.

                                   CONCLUSION

      40.    I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Devices described in Attachment A to

seek the items described in Attachment B.




                                         17




        Case 2:21-mj-00847-NJ Filed 03/19/21 Page 23 of 26 Document 1
                                 ATTACHMENT A


      1.      The property to be searched is described as follows:

              a.    Apple watch, series 3, black in color, hereinafter referred to as

“Device A”;

              b.    Apple iPhone 11, black in color, hereinafter referred to as

“Device B”;

              c.    Sprint, Kyocera, model E4233, cell phone, serial number

V65E4233, hereinafter referred to as “Device C”;

              d.    Sprint, Duramax, flip phone, black in color, hereinafter referred

to as “Device D”; and

              e.    A black in color tablet, hereinafter referred to as “Device E.”

      2.      Devices A, B, C, D, and E, collectively the “Devices,” are currently

located at 2620 West Wisconsin Avenue, Milwaukee, Wisconsin.

      This warrant authorizes the forensic examination of the Devices for the

purpose of identifying the electronically stored information described in Attachment

B.




                                           1




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 24 of 26 Document 1
                                   ATTACHMENT B

      1.       All records on the Devices described in Attachment A that relate to

violations of Title 18, United States Code, Sections 922(a)(1), 922(g)(3), 924(a),

924(c); and Title 21, United States Code, Section 841(a)(1), and involve Dashavon

Williams, including, but not limited to:

            a. lists of customers and related identifying information;

            b. types, amounts, and prices of firearms and drugs trafficked as well as
               dates, places, and amounts of specific transactions;

            c. any information related to sources of firearms and drugs and co-
               conspirators (including names, addresses, phone numbers, or any other
               identifying information);

            d. any information recording schedule or travel;

            e. all bank records, checks, credit card bills, account information, and
               other financial records;

            f. Photographs and/or videos depicting possesson of drugs or firearms;

            g. Any evidence related to either the ownership, purchase, or possession
               of drugs or firearms; and

            h. Records of Internet activity, including browser history, search terms
               that the user entered into any Internet search engine, and records of
               user-typed web addresses

      2.       Evidence of user attribution showing who used or owned the Devices

at the time the things described in this warrant were created, edited, or deleted,

such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history.


                                            1




           Case 2:21-mj-00847-NJ Filed 03/19/21 Page 25 of 26 Document 1
        As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic storage

(such as flash memory or other media that can store data) and any photographic

form.

        This warrant authorizes a review of electronic storage media and

electronically stored information seized or copied pursuant to this warrant in order

to locate evidence, fruits, and instrumentalities described in this warrant. The

review of this electronic data may be conducted by any government personnel

assisting in the investigation, who may include, in addition to law enforcement

officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of

the seized or copied electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.




                                           2




          Case 2:21-mj-00847-NJ Filed 03/19/21 Page 26 of 26 Document 1
